Citation Nr: 0608231	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service connected disabilities consist of 
enucleation of the left eye from a shell fragment wound, with 
vision in the right eye 20/50, rated as 50 percent disabling; 
shell fragment wound scars on the left eyelid, rated as 30 
percent disabling; shell fragment wound scar on the right 
leg, rated as 10 percent disabling; chronic conjunctivitis of 
the left eye socket, rated as 10 percent disabling; scars on 
the left leg, rated as 10 percent disabling; and, a shell 
fragment wound scar on the left arm, rated as 10 percent 
disabling.
3.  The combined rating for service connected disabilities is 
80 percent.

3.  The veteran's service-connected disabilities are not 
shown to prevent him from securing or following substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 2003, after the enactment of the VCAA.  
A letter from the RO dated in September 2003, before the 
original adjudication of the claim, provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In this letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
service-connected disabilities precluded him from securing 
and following a substantially gainful occupation.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of TDIU.  Because this claim is being denied, any other 
notice requirements beyond those cited for TDIU, are not 
applicable, as this denial renders any effective date issue 
moot.  

As there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2005).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2005).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran asserts that he left his employment at 58 years 
of age and had severe pain in his arms, hands, legs and hips.  
He currently walks with the aid of a cane and can walk about 
50 feet before he has to sit down.  He has submitted a claim 
for entitlement to TDIU due to his service-connected 
disabilities.

In this case, the veteran's service-connected enucleation of 
the left eye with vision in the right eye 20/50 is rated as 
50 percent disabling and his combined disability rating for 
all service-connected disabilities is 80 percent.  Therefore, 
he would meet the criteria of having two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more, to be entitled to a total disability 
rating based on individual unemployability.  However, 
although the veteran meets the percentage criteria, the Board 
finds that after review of his medical records, the evidence 
does not show that he is unemployable solely as a result of 
his service-connected disabilities.  

As such, a November 2002 private medical record from D.C., 
M.D. shows that the veteran complained of persistent pain in 
his right thigh.  The diagnoses were low titer antinuclear 
antibody, probably related to his age or anti-phospholipid 
antibody syndrome and status post deep vein thrombosis and 
pulmonary embolus; and right leg pain probably secondary to 
lumbar spinal stenosis with radiculopathy.  Hence, the 
veteran's right thigh pain was not found to be related to his 
service-connected scar on the right thigh and is not 
applicable to the determination of whether he is entitled to 
a TDIU rating.

A March 2003 private medical record from M.C., M.D. shows 
that the veteran complained of back and bilateral leg pain.  
The diagnosis was lumbar stenosis with bilateral lower 
extremity neurogenic claudication.  These disabilities were 
not found to be related to his service-connected 
disabilities.  Therefore, these symptoms are not pertinent in 
the determination of entitlement to a TDIU rating.

VA outpatient medical records dated from May 2003 to August 
2003 show that in May 2003, the veteran complained of pain in 
his back and numbness and tingling in his legs.  The 
diagnosis was spinal stenosis.  In June 2003, he was 
diagnosed with an infection in his eye.  In August 2003, he 
complained of leg pain and neurogenic pain.  The diagnoses 
were neurogenic pain and degenerative joint disease from his 
war wounds, deep venous thrombosis, hyperlipidemia, 
congestive heart failure, and eye problems. 

Further, a June 2003 VA examination report shows the results 
of an examination for his scars.  The scar on his left eye 
gave him constant pain in the temporal area with the pain 
increasing over the last four to five years.  The pain caused 
him to wake up at night and he rarely got more than two to 
three hours of sleep.  He was told that the pain might be 
from a new prosthesis.  He had two 3 cm perpendicular scars 
to the eyebrow, which were slightly hollowed at the arch and 
the tissue displaced.  The scar was exquisitely painful to 
light touch.  The left eye also appeared to be infected.  
Regarding his left arm, the upper arm scar was hollowed out 
upon palpation.  It was very sensitive to touch and 
exquisitely painful to deep palpation.  The scar on the lower 
arm was hollow on deep palpation and was also painful with 
sensitive touch.  It was not adhered to underlying tissue and 
was not infected or ulcerated.  Both scars on the arm were 
hypopigmented.  Regarding the left leg, this scar was 
superficial, with no indentation, and was not adhered to 
underlying structures.  The skin color was normal.  There was 
also one superficial scar on the right thigh.  There were 
multiple barely visible scars on the right arm with no pain 
on palpation.  The diagnoses were status post scars of the 
left eye, status post scar and shrapnel residual of the left 
arm, status post scar of the left leg, and status post 
superficial scars of the right arm and right leg.  

A June 2003 VA examination report for the veteran's left eye 
reveals that his vision in the right eye with correction was 
20/40-1.  The prosthesis in the left eye was mal-fitting with 
a moderate discharge on both lid margins.  After removal of 
the prosthesis, the conjunctiva was noted to be intact.  
There was a growth of unknown etiology, approximately 8-9 mm 
in diameter in the inferonasal portion of the socket.  
Otherwise the socket and conjunctiva were normal.  The 
diagnoses were loss of left eye secondary to shrapnel wound 
in Korean war, current prosthesis not well fit, chronic 
infection of conjunctiva of the left socket, inadequately 
treated, and early nuclear cataract of the right eye.

The June 2003 VA examiners for the scar examination and the 
eye examination did not render opinions as to the effects of 
the veteran's service-connected disabilities on his ability 
to work.

In November 2003, the veteran underwent a VA examination for 
his eye disability.  The examiner noted that the veteran's 
right eye had corrected visual acuity of 20/40+1.  At near, 
the veteran could read through the bifocals Jaeger 2.  The 
left eye was surgically absent with a well fitting 
prosthesis.  The diagnoses were traumatic injury, left eye, 
Korean war; enucleation of the left eye secondary to 
traumatic injury left eye, Korean war; healthy right eye with 
refractive error and presbyopia; and very early nuclear 
sclerotic lens change of the right eye.

Also in November 2003, the veteran underwent a general VA 
examination.  The veteran reported that he had no increased 
problems due to the scars on his eyes, left arm and left leg.  
He did report pain due to his spinal stenosis.  Currently, he 
was not able to walk more than one block and he began using a 
cane for balance.  The diagnoses were spinal stenosis with 
degenerative disc disease and neurogenic claudication; deep 
vein thrombosis of the left leg; left eye nucleation; 
hypercholesterolemia; questionable congestive heart failure; 
and sprain of the left ankle secondary to a football injury.  
The VA examiner opined that the veteran's spinal stenosis had 
a severe impact on his ability to be mobile and ambulatory, 
and if accommodations could be made for a sedentary position, 
this might be possible.

The Board notes that the November 2003 VA examiner opined 
that the veteran's nonservice-connected spinal stenosis, and 
deep venous thrombosis created a severe impact on his ability 
to be mobile.  In addition, the veteran reported that he had 
no increased problems with the service-connected scars on his 
left eye, left arm and left leg.  Further, the veteran's 
medical evidence of record, as outlined above, does not show 
that he is precluded from substantially gainful employment as 
a result of his service-connected disabilities.  In fact, it 
was suggested that with proper accommodation, the veteran 
could work in a sedentary position.  Therefore, as TDIU 
requires that the veteran be precluded from substantially 
gainful employment as a result of his service-connected 
disabilities, and the veteran is shown to be precluded from 
work for his nonservice-connected disability of spinal 
stenosis, the elements of entitlement to TDIU have not been 
met.  38 C.F.R. § 4.16 (2005).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


